DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim 26 recites the limitation "the last adiabatic catalytic bed" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the first and second adiabatic beds" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the first adiabatic bed and the second adiabatic bed" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (APA) (Specification, page 1, line 9 to page 2, line 14; page 9, line 3 to page 10, line 9; Fig. 1) in view of Zardi (US 4,372,920).
Regarding claims 16-19, the APA discloses a multi-bed catalytic converter (1), comprising a plurality of catalytic beds (4, 5, 6) which are traversed in series by a process gas, sequentially from a first catalytic bed to a last catalytic bed of said plurality of catalytic beds; and at least one inter-bed heat exchanger (7, 8, 9) positioned between the first catalytic bed and a second catalytic bed of the plurality of catalytic beds, and arranged to remove heat from the process gas leaving the first catalytic bed before entering the second catalytic bed (Specification, page 9, lines 3-12; Fig. 1); wherein each of the plurality of catalytic beds is adiabatic, contains catalyst particles with an irregular shape and a size greater than 2 mm, and includes at least one gas distributor (12) and at least one gas collector (11) arrange to provide that the catalytic bed is traversed by the process gas with a radial flow or axial-radial flow (Specification, page 9, lines 9-25; Fig. 1). The APA further discloses that catalysts with fine particles are advantageous for the purposes of the process because, for the same volume available to the catalytic bed, they decrease the problem related to diffusion limitations, ensure a closer and more uniform contact with the reagents and improve the performance efficiency and the conversion yield of the process, and that the current prior art uses catalysts with particles ranging from 1.5 to 3 mm which are deemed a best compromise in terms of catalyst activity and pressure drops of the converter (Specification, page 1, line 24 to page 2, line 13). The APA is, however, silent with respect to having at least the last catalytic bed of the plurality of catalytic beds made of a fine catalyst with a In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 24, the APA discloses the multi-bed catalytic converter (1), wherein the at least one inter-bed heat exchanger includes a plurality of stacked plates, wherein gaps between adjacent plates of the plurality of stacked plates are alternately traversed by the process gas and a cooling medium (Specification, page 9, line 3 to page 10, line 9; Fig. 1).
Regarding claim 25, the APA discloses the multi-bed catalytic converter (1), wherein the plurality of catalytic beds have an annular-cylindrical geometry and comprise an outer gas-permeable collector and an inner gas-permeable collector, the collectors being cylindrical and coaxial, wherein the inner collector and the outer collector of each catalytic bed containing fine catalyst include a perforated solid wall (Specification, page 9, lines 18-25).
 method for synthesis of ammonia in a multi-bed catalytic converter (1) having at least three catalytic beds which are traversed in series by a radial flow or an axial-radial flow of a process gas, sequentially from a first catalytic bed to a last catalytic bed of the plurality of catalytic beds; and at least a first inter-bed heat exchanger or a first quencher with a gas stream arranged between a first catalytic bed and a second catalytic bed to cool the effluent of the first bed before admission into the second bed, and a second inter-bed heat exchanger or a second quencher with a gas stream arranged between the second catalytic bed and a third catalytic bed to cool the effluent of said second bed before admission into the third bed, wherein the catalytic beds are made of catalyst with a particle size greater than 2 mm (Specification, page 1, line 9 to page 2, line 14; page 9, line 3 to page 10, line 9; Fig. 1). The APA further discloses that catalysts with fine particles are advantageous for the purposes of the process because, for the same volume available to the catalytic bed, they decrease the problem related to diffusion limitations, ensure a closer and more uniform contact with the reagents and improve the performance efficiency and the conversion yield of the process, and that the current prior art uses catalysts with particles ranging from 1.5 to 3 mm which are deemed a best compromise in terms of catalyst activity and pressure drops of the converter (Specification, page 1, line 24 to page 2, line 13). The APA is, however, silent with respect to having at least the last catalytic bed of the plurality of catalytic beds made of a fine catalyst with a particle size not greater than 2 mm. However, as evidenced by the reference Zardi (see Example 1; Fig. 1), it is known in the art to utilize a high-yield catalyst formed by small-size particles of 1.2-2 mm in a multi-bed catalytic converter having axial-radial flow configuration. In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the APA in view of Zardi as applied to claim 16 above, and further in view of Pagani et al. (US 6,299,849).
Regarding claim 21, the APA discloses the multi-bed catalytic converter, wherein the plurality of catalytic beds is made of a first catalytic bed, a second catalytic bed, and a third catalytic bed, which are traversed sequentially from the first to the third catalytic bed, wherein all of the catalytic beds are adiabatic (Specification, page 9, lines 3-15; Fig. 1). The reference Zardi teaches that a high-yield catalyst formed by small-size particles of 1.2-2 mm can be used in each catalyst bed of a multi-bed catalytic converter having axial-radial flow configuration (see Example 1; Fig. 1). The APA and Zardi are, however, silent with respect to having the second catalytic bed and the third catalytic bed made of fine catalyst and the first catalytic bed made of a catalyst with a greater particle size. However, as evidenced by the reference Pagani et al. (see Abstract; col. 1, lines 26-42; col. 2, lines 28-61; Fig. 2), it is known in In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 22, 23, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over the APA in view of Zardi as applied to claim 16 above, and further in view of Carrara (US 2018/0186649).
Regarding claims 22 and 23, the APA and the reference Zardi do not specifically disclose or suggest wherein the plurality of catalytic beds includes a first catalytic bed and a second catalytic bed, which are traversed sequentially, the first catalytic bed comprising a heat exchanger immersed in the catalyst, the second catalytic bed being adiabatic. The reference Carrara teaches a method for revamping a multi-bed ammonia converter having a plurality of adiabatic catalytic beds including a first catalytic bed and one or more further catalytic beds, which involves converting the first catalytic bed to isothermal by adding a heat exchanger immersed in the catalyst of the first catalytic bed 
Regarding claims 30-33, the APA and the reference Zardi do not specifically disclose or suggest replacing the first and second adiabatic beds with a single isothermal bed containing a heat exchanger and replacing the first and second inter-bed heat exchangers with a new inter-bed heat exchanger coaxial and inner to the isothermal bed. The reference Carrara teaches a method for revamping a multi-bed ammonia converter having a plurality of adiabatic catalytic beds including a first catalytic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774